Citation Nr: 0942536	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  06-12 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for Hepatitis C virus 
(HCV).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 
1965 to June 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In June 2009, as support for his claim, the Veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge of the Board, commonly referred to as a Travel Board 
hearing.


FINDINGS OF FACT

1.  The Veteran has provided conflicting testimony concerning 
whether he has a history of intravenous drug use, sometimes 
readily acknowledging that he has while at other times 
denying this, so his most recent claim during his hearing 
that he does not is not credible.

2.  His HCV has been etiologically linked by competent 
medical evidence to his history of intravenous drug use, 
which, to the extent that occurred during service, was 
willful misconduct and, therefore, not in the line of duty.


CONCLUSION OF LAW

The Veteran's HCV was not incurred in or aggravated by his 
military service.  38 U.S.C.A. §§ 105(a), 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1(m), 3.6, 3.102, 3.159, 
3.301(d), 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For a claim, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that a 
claimant submit any evidence in his possession that might 
substantiate the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, in Shinseki 
v. Sanders, 556 U. S. ___ (2009), the Supreme Court of the 
United States reversed the Federal Circuit's holding.  The 
Supreme Court held that the Federal Circuit had placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'"  Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3). 

Prejudicial deficiencies in the timing or content of a VCAA 
notice may be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008), overturned on other grounds in Vazquez-Flores v. 
Shinseki, 2009 WL 2835434 (Fed.Cir.) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 2004, 
prior to the initial adjudication of his claim in February 
2005.  The letter informed him of the evidence required to 
substantiate his claim for service connection and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  A more recent March 2006 letter complied with 
Dingess, as it apprised him of the downstream disability 
rating and effective date elements of his claim.  And there 
has been no reason to go back and readjudicate his claim 
since providing that additional notice, such as in a SSOC, 
because he has not submitted any additional evidence in 
response that might change the outcome of the prior 
adjudication.  That is to say, the result of such a 
readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  See Medrano v. Nicholson, 21 Vet. App. 165, 
173 (2007).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
treatment records (STRs) and VA treatment records.  The RO 
also obtained his private medical records from Advocate 
Christ Medical Center, Jackson Park Hospital and A.G., M.D.  
There is no indication of any outstanding records pertaining 
to the claim.  



VA also provided the Veteran an examination in November 2004 
for a medical opinion on whether his HCV is attributable to 
his military service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  During the June 2009 hearing, the Veteran's 
representative took exception with the VA examiner's opinion, 
citing earlier-dated evidence in the file refuting the VA 
examiner's conclusion that the Veteran had used illicit drugs 
- including intravenously.  So the representative wants 
another examination.  The Board does not agree this is 
necessary, however, as there is sufficient evidence already 
on file to fairly decide this appeal.  38 C.F.R. §§ 3.326, 
3.327.  As will be explained, the Veteran's lay testimony, 
even prior to that examination, of not having used illicit 
drugs, including intravenously, is not credible.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that, while interest in the outcome of a proceeding 
"may affect the credibility of testimony, it does not affect 
competency to testify"); Barr v. Nicholson, 21 Vet. App. 303 
(2007) (indicating the Board is within its province to weigh 
lay testimony and make a credibility determination as to 
whether this evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection); Caluza v. Brown, 7 Vet. App. 
498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996), 
superseded in irrelevant part by statute, VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  See also Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating 
the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence).

Hence, no further notice or assistance is required to satisfy 
the requirements of the VCAA.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).



II.  Service Connection for HCV

The Veteran claims that he contracted HCV either as a result 
of a blood transfusion during service - after being wounded 
in action, or from using heroin intravenously while in 
service.  For the reasons and bases set forth below, however, 
the Board finds that his first theory of contraction of this 
disease is not supported by the medical and other probative 
evidence, and his second theory is precluded by law.  
38 U.S.C.A. § 105(a).

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by his military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  But an injury or 
disease must be incurred in the line of duty to be 
compensable.  Id.

An injury or disease incurred during active service will not 
be deemed to have been incurred in the line of duty if the 
injury or disease was a result of the person's own willful 
misconduct, including abuse of alcohol or drugs.  See 38 
U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  VA's General 
Counsel has confirmed that direct service connection for a 
disability that is a result of a claimant's own abuse of 
alcohol or drugs is precluded for purposes of all VA benefits 
for claims filed after October 31, 1990.  See VA O.G.C. Prec. 
Op. No. 7-99 (June 9, 1999); VA O.G.C. Prec. Op. No. 2-98 
(Feb. 10, 1998).  

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).



The Veteran received a diagnosis of HCV in 2004.  He clearly 
has resulting disability, so the determinative issue is 
whether his HCV infection is attributable to his military 
service, and in particular to disease or injury incurred in 
or aggravated in the line of duty.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran's service treatment records (STRs) do not include 
any testing for hepatitis.  His STRs also do not include any 
indications of liver problems, jaundice, or any other 
symptoms commonly associated with a hepatitis infection.  His 
STRs do include mention of a gunshot wound to his left thigh 
in November 1966, for which he was awarded the Purple Heart 
Medal.  He also received the Combat Infantryman Badge (CIB).  
His gunshot wound was debrided, and there was a saphenous 
vein graft of the superior femoral artery.  He also had 
exploratory surgery one month later to determine the extent 
of damage to the peroneal nerve.  These records do not 
indicate whether he received any blood transfusions 
during these procedures, but he testified during his June 
2009 hearing that he did in fact receive at least one 
transfusion, probably more.  The Board has no inherent reason 
to doubt the credibility of his testimony concerning that.  
See again Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (where lay evidence provided is credible and 
competent, the absence of contemporaneous medical 
documentation does not preclude further evaluation as to the 
etiology of the claimed disorder).  But that said, although 
the transfusion stemmed from an injury sustained in combat, 
thereby lessening his burden of proof for establishing the 
occurrence of that transfusion in service (see 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d)), this, alone, does not 
obviate the need for him to still have medical nexus evidence 
supporting his claim by suggesting a correlation between his 
current HCV and that transfusion in service, as opposed to 
for example other possible risk factors.  Collette v. Brown, 
82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. 
App. 188, 194-95 (1999).

The risk factors for HCV include intravenous (IV) drug use, 
blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
See VBA letter 211B (98-110) dated November 30, 1998.  In his 
May 2004 letter claiming entitlement to service connection 
for HCV, the Veteran stated "I started using drugs in the 
service, injecting heroine [sic].  I stopped once I got out 
of the Army.  My doctor at 
West-side VA hospital (Dr. [L]) said that was how my liver 
became infected.  I have hepatitis "C."  It causes me to 
have seizures at night while sleep[ing], because I urinate in 
my underwear four to five times a week, and I'm sleepy 
all the day."

At the November 2004 VA examination for an additional medical 
opinion concerning the etiology of the Veteran's HCV, the 
examiner recorded the Veteran's history as "[h]e also has a 
history of drug abuse, which began in the 1980s and continued 
intermittently for over 20 years thereafter."  But as 
already mentioned, during his June 2009 Travel Board hearing 
the Veteran denied ever using intravenous drugs and asserted 
that his HCV, instead, was from the blood transfusions he 
received during service following his gunshot wound.  Indeed, 
his representative disputed the notion that there was any 
history of illicit drug use, a predicate finding of the VA 
examiner, as justification for having the Veteran reexamined 
without this as a potential risk factor in his HCV.

During the November 2004 VA examination, the examiner looked 
at the Veteran's risk factors and medical history to 
determine the most likely origin of the disease.  The 
examiner's report states that in her opinion it is more 
likely that the Veteran's HCV is due to his intravenous drug 
abuse rather than his surgery in service for the gunshot 
wound.  So, although there are two acknowledged potential 
risk factors, the VA examiner deemed one - namely, the 
intravenous drug abuse, as the more likely cause of the HCV.  
She did not express her opinion in equivocal terms ("at 
least as likely as not"), so as to warrant application of 
the benefit of the doubt.  38 C.F.R. § 3.102.
The term "at least as likely as not" does not mean merely 
within the realm of medical possibility, rather that the 
weight of medical evidence both for and against a conclusion 
is so evenly divided that it is as medically sound to find in 
favor of causation as it is to find against it.  Here, 
though, the VA examiner was more definitive in concluding 
against the claim, finding instead that the Veteran's HCV 
is more likely the result of his history of abusing 
intravenous drugs rather than contamination from any blood 
transfusion he may have received during service following or 
as a result of his gunshot wound.  

Since this VA examiner based her opinion on a thorough review 
of the record for the pertinent medical and other history, as 
well as on the results of her personal clinical evaluation of 
the Veteran, her opinion constitutes compelling evidence 
against the claim for service connection.  See Wray v. Brown, 
7 Vet. App. 488, 493 (1995) (holding that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases 
if the expert fairly considered the material evidence 
seemingly supporting the Veteran's position).  Despite the 
representative's arguments during the recent hearing to the 
contrary, the VA examiner's opinion was not speculative 
concerning the etiology of the Veteran's HCV, so as to 
require or warrant reexamination.  See Bloom v. West, 13 Vet. 
App. 185, 187 (1999) (a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty).  
Interestingly, the arguments the representative made during 
the hearing suggesting another examination is warranted were 
predicated on the notion that the Veteran does not have a 
history of illicit intravenous drug use, as the VA examiner 
concluded, in spite of the fact that even the Veteran himself 
has openly acknowledged this history when filing his claim 
for HCV in May 2004.  So it goes against any sense of 
reasoning and logic to conclude the Veteran does not have 
this history of intravenous drug abuse when even he himself 
readily acknowledges it.  Guerrieri v. Brown, 4 Vet. App. 
467, 473 (1993) ("the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches. . . As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions 
[are] within the province of the [Board as] adjudicators. . 
.").

Moreover, there is no resulting reason to question the 
probative value of the VA examiner's opinion in this 
circumstance when the Veteran's self-acknowledged history of 
intravenous drug abuse - whether while in service or during 
the many years since, is otherwise established by the record.  
So the VA examiner's reliance on this history has the proper 
factual foundation and predicate in the record.  
A physician's access to the claims file for the pertinent 
medical and other history and the thoroughness and detail of 
the opinion are important factors in assessing the probative 
value of the opinion.  Prejean v. West, 13 Vet. 444, 448-499 
(2000).  If, as here, there is no reason to doubt the Veteran 
has a history of intravenous drug abuse, certainly not since 
even he readily admits that he does, then there is no reason 
to discount the probative value of a doctor's opinion - 
including, here, the VA examiner's opinion, which considers 
this history in forming the basis of the medical nexus 
opinion.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008); Kowalski v. Nicholson, 19 Vet. App. 171 (2005); and 
Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Further, if the Veteran's HCV infection was likely 
transmitted through his 
self-acknowledged intravenous drug use, including during his 
military service, this would be considered willful misconduct 
and, therefore, not in the line of duty, so his claim for 
benefits for this consequent disability is expressly 
precluded by law.  See Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001) (holding that Veterans can only recover 
compensation for an alcohol or drug abuse disability if they 
can adequately establish by clear medical evidence that their 
alcohol or drug abuse disability is secondary to or caused by 
a primary service-connected disability and is not due to 
willful wrongdoing).  There is no such evidence in this 
particular instance.



As for the Veteran's alternate theory that his HCV is a 
result of blood transfusions during service following or as a 
result of his gunshot wound, there simply is no medical nexus 
opinion of record supporting this theory.  His claim cannot 
be granted on this basis as there is no medical nexus opinion 
linking his HCV to a blood transfusion in service following 
that gunshot wound, nor for that matter has he alleged that 
any doctor or other medical health care professional has ever 
told him that his HCV is from that.  Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).  Without this medical nexus 
opinion to otherwise link his HCV to his military service, 
the Board has not basis to grant his claim.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993); See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  

Additionally, neither the Board nor the Veteran and his 
representative have the medical expertise to make a 
determination that the blood transfusions in service, again, 
even assuming he received them following his gunshot wound, 
caused or in any way contributed to his HCV.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the 
Board cannot substitute its own judgment for that of a 
medical professional); See also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991).  The Veteran and his representative, as 
laymen, while competent to testify concerning when he or they 
first noticed the type of symptoms commonly associated with 
HCV (such as jaundice, fatigue, or whatever), are not also 
competent to causally relate these symptoms to the blood 
transfusion during service following the gunshot wound, 
especially since there is a probative medical nexus opinion 
also on file indicating a more likely cause of the HCV - 
namely, the Veteran's history of intravenous drug abuse.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
38 C.F.R. § 3.159(a)(2).  See, too, Rucker v. Brown, 10 Vet. 
App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing competency from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence). 

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for HCV.  And as the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  Accordingly, this claim 
is denied.


ORDER

The claim for service connection for HCV is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


